[Cite as State ex rel. Lessam v. Saffold, 2017-Ohio-7485.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 105828



                             STATE OF OHIO, EX REL.
                               JENNIFER LESSAM

                                                                 RELATOR

                                                       vs.

                            JUDGE SHIRLEY SAFFOLD
                                                                 RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 508156
                                            Order No. 509079


        RELEASE DATE: September 6, 2017
FOR RELATOR

Jennifer Lessam
Inmate No. W-096247
Northeast Reintegration Center
2675 E. 30th Street
Cleveland, Ohio 44115


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1}         On May 25, 2017, the relator, Jennifer Lessam, commenced this

procedendo action against the respondent, Judge Shirley Strickland Saffold, to compel the

judge to rule on a motion for correction of jail-time credit, which Lessam filed on March

22, 2017, in the underlying case, State v. Lessam, Cuyahoga C.P. No. CR-15-599391-A.

On June 21, 2017, the respondent moved for summary judgment on the grounds of

mootness and pleading defects. Attached to the dispositive motion was a copy of a June

20, 2017 journal entry that granted Lessam’s motion in part and granted her 22 days of

jail-time credit.    Lessam never filed a response.   The June 20, 2017 entry establishes

that the respondent judge has proceeded to judgment on the subject motion and that this

writ action is moot.

       {¶2}    Relator also did not comply with R.C. 2969.25(C), which requires that an

inmate file a certified statement from the prison cashier setting forth the balance in the

inmate’s private account for each of the preceding six months.     This also is sufficient

reason to deny the mandamus, deny indigency status, and assess costs against the relator.

State ex rel. Pamer v. Collier, 108 Ohio St. 3d 492, 2006-Ohio-1507, 844 N.E.2d 842;

State ex rel. Hunter v. Cuyahoga Cty. Court of Common Pleas, 88 Ohio St. 3d 176,

2000-Ohio-285, 724 N.E.2d 420; and Hazel v. Knab, 130 Ohio St. 3d 22,

2011-Ohio-4608, 955 N.E.2d 378 — the defect may not be cured by subsequent filings.
       {¶3}    Accordingly, this court grants the respondent’s motion for summary

judgment and denies the application for a writ of procedendo. Relator to pay costs. This

court directs the clerk of courts to serve all parties notice of this judgment and its date of

entry upon the journal as required by Civ.R. 58(B).

       {¶4}    Writ denied.




EILEEN T. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, A.J., CONCURS;
MARY EILEEN KILBANE, J., CONCURS IN PART,
DISSENTS IN PART, AND WOULD WAIVE COSTS.